UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-13498 Assisted Living Concepts, Inc. (Exact name of registrant as specified in its charter) Nevada 93-1148702 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Willy Road Menomonee Falls, Wisconsin (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (262)257-8888 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by a check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o Noþ As of July 31, 2011, the Company had 20,028,058 shares of its Class A Common Stock, $0.01 par value per share, outstanding and 2,931,910 shares of its Class B Common Stock, $0.01 par value per share, outstanding. INDEX Page Number Part I. Financial Information Item1. Financial Statements 3 Condensed Consolidated Balance Sheets — as of June 30, 2011 (unaudited) and December31, 2010 3 Condensed Consolidated Statements of Income — for the three and six months ended June 30, 2011 and 2010 (unaudited) 4 Condensed Consolidated Statements of Cash Flows — for the three and six months ended June 30, 2011 and 2010 (unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item3. Quantitative and Qualitative Disclosures About Market Risk 38 Item4. Controls and Procedures 39 Part II. Other Information Item1A. Risk Factors 40 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 5. Other Information 40 Item6. Exhibits 42 Signature S-1 Exhibit Index EI-1 2 Index Part I. FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS ASSISTED LIVING CONCEPTS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) June30, December31, ASSETS (unaudited) Current Assets: Cash and cash equivalents $ $ Cash and escrow deposits – restricted Investments Accounts receivable, less allowances of $1,914 and $1,414, respectively Prepaid expenses and other current assets, net Income tax receivable — Deferred income taxes Current assets of discontinued operations Total current assets Property and equipment, net Intangible assets, net Restricted cash Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Income tax payable — Current maturities of long-term debt Current portion of self-insured liabilities Total current liabilities Accrual for self-insured liabilities Long-term debt, less current portion Deferred income taxes Other long-term liabilities Commitments and contingencies Total liabilities Preferred Stock, par value $0.01 per share, 25,000,000 shares authorized; no shares issued andoutstanding — — Class A Common Stock, $0.01 par value, 160,000,000 shares authorized at June 30, 2011 and December31, 2010; 24,958,537 and 24,816,738 shares issued and 20,026,665 and 19,934,066 shares outstanding, respectively Class B Common Stock, $0.01 par value, 30,000,000 shares authorized at June 30, 2011 and December31, 2010; 2,933,204 and 3,040,620 shares issued and outstanding, respectively 29 30 Additional paid-in capital Accumulated other comprehensive income/(loss) 42 ) Retained earnings Treasury stock at cost, 4,931,872 and 4,882,672 shares, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index ASSISTED LIVING CONCEPTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Revenues $ Expenses: Residence operations (exclusive of depreciation and amortization and residence lease expense shown below) General and administrative Residence lease expense Depreciation and amortization Total operating expenses Income from operations Other (expense) income: Other-than-temporary investments impairment — (2,026 ) — (2,026 ) Interest expense: Debt (2,106 ) (1,899 ) (4,188 ) (3,787 ) Change in fair value of derivatives and amortization 29 — (258 ) — Write-off of deferred financing costs — — (279 ) — Interest income 4 4 6 8 Gain on sale of securities — — Income before income taxes Income tax expense (3,722 ) (1,618 ) (5,463 ) (3,741 ) Net income $ Weighted average common shares: Basic Diluted Per share data: Basic earnings per common share $ Diluted earnings per common share $ Dividend declared and paidper common share $ $
